                           1    Natalie C. Lehman, Esq.
                                Nevada Bar No. 12995
                           2    FIDELITY NATIONAL LAW GROUP
                                8363 W. Sunset Road Ste. 120
                           3    Las Vegas, Nevada 89113
                                Tel: (702) 667-3000
                           4    Fax: (702) 938-8721
                                Email: Natalie.Lehman@fnf.com
                           5    Attorneys for Defendant Chicago Title
                                of Nevada, Inc.
                           6

                           7                                UNITED STATES DISTRICT COURT
                           8                                        DISTRICT OF NEVADA
                           9    HILLCREST INVESTMENTS, LTD., a foreign                    Case No.: 2:19-cv-02065-RFB-EJY
                                corporation; HILLCREST PROJECTS, LLC, a
                         10
                                foreign limited liability company,
                         11                                                               STIPULATION AND ORDER TO
                                                      Plaintiffs,                         EXTEND TIME FOR
                         12            vs.                                                DEFENDANT TO RESPOND TO
                                                                                          COMPLAINT
                         13     CHICAGO TITLE COMPANY OF NEVADA,                          (Third Request)
                                INC., a Nevada corporation,
                         14
                                                      Defendant.
                         15            Defendant, Chicago Title of Nevada, Inc. (“Defendant”) by and through its counsel of
                         16     record, Natalie C. Lehman, Esq. of Fidelity National Law Group, and Plaintiffs, Hillcrest
                         17     Investments, Ltd. and Hillcrest Projects, LLC (“Plaintiffs), by and through their counsel of
                         18     record, Mitchell S. Bisson, Esq., hereby jointly submit this third stipulation and order to extend
                         19     Defendant’s deadline to file its response to the Complaint (ECF No. 1, served on February 11,
                         20     2020), from April 13, 2020 to May 13, 2020.
                         21     ///
                         22

                         23

                         24

                         25

                         26

                         27

                         28     ///
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                           Page 1 of 2
       (702) 667-3000
                           1    The parties requested the prior extensions to enable Defendant sufficient time to obtain
                           2    pertinent records regarding the subject transaction (involving multiple parcels of land) so that it
                           3    could adequately investigate the claims alleged against in order to respond to the Complaint
                           4    and/or have an informed discussion regarding the possibility of resolution with Plaintiffs. Since
                           5    then, the parties have conferred, exchanged information, and are attempting to clarify and/or
                           6    resolve the matter upon further investigation by both Plaintiffs and Defendant.
                           7           However, since the time the previous extension was requested, personal and
                           8    professional disruptions caused by the current COVID19 pandemic have prevented the Parties
                           9    from having a fully informed and meaningful discussion regarding resolution of some or all of
                         10     the claims in the Complaint. The parties genuinely believe they can resolve some, if not all of
                         11     the claims.
                         12            This is the parties’ third request for an extension of this deadline, and is not intended to
                         13     cause any delay or prejudice to any party. The parties do not anticipate needing further
                         14     extension of this deadline.
                         15             DATED this 30th day of March, 2020.
                                  FIDELITY NATIONAL LAW GROUP                     CALLISTER LAW GROUP
                         16
                                   /s/ Natalie C. Lehman                          /s/ Mitchell S. Bisson_______________
                         17       NATALIE C. LEHMAN, ESQ.                         MITCHELL S. BISSON, ESQ.
                                  Nevada Bar No. 12995                            Nevada Bar No. 11920
                         18       8363 W. Sunset Road, Suite 120                  330 E. Charleston Blvd., Suite 100
                                  Las Vegas, Nevada 89113                         Las Vegas, Nevada 89104
                         19       Tel: (702) 667-3000                             Tel: (702)385-3343
                         20       Natalie.Lehman@fnf.com                          mbisson@callcallister.com
                                  Attorneys for Defendant, Chicago Title of       Attorney for Plaintiffs
                         21       Nevada, Inc.

                         22
                                                                            ORDER
                         23
                                       Based upon the stipulation of the parties, and good cause appearing,
                         24
                                       IT IS SO ORDERED.
                         25
                                       Dated this 31st day of March, 2020.
                         26

                         27                                             ______________________________________
                         28                                             UNITED STATES MAGISTRATE JUDGE
                                                                        Case No. 2:19-cv-02065-RFB-EJY
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                            Page 2 of 2
       (702) 667-3000
